 



Exhibit 10(a)(xxxvi)

      April 28, 2006   CONFIDENTIAL

     
TO:
  Joe Jimenez
 
   
FROM:
  Steve Clark
 
   
SUBJECT:
  SEPARATION PACKAGE

This letter confirms that your employment with the Company will end effective
April 28, 2006, (your “last day worked”). We hope that the separation package
option described in this letter will provide you with the flexibility and
support that you need during your career transition.
The Company is providing you with the Enhanced Separation Package more fully
described below. You will not be entitled to receive the Enhanced Separation
Package if you fail to sign and return the attached General Release before the
deadline or if you subsequently revoke the General Release as described below.
In order to elect to receive the Enhanced Separation Package, you will have a
period of 21 days from the initial April 19 issuance date of this Separation
Package, or until the close of business on May 10, 2006 to sign the attached
General Release and return it to me. An envelope is enclosed for your use. After
you return your signed General Release, you will have 7 additional calendar days
in which you may revoke your election by delivering a written revocation letter
to me. The offer of the Enhanced Separation Package will terminate on May 9,
2006. You will therefore not be entitled to receive the Enhanced Separation
Package if you fail to sign and return the attached General Release before the
deadline or if you subsequently revoke the General Release as described above.
I am available to review all of the elements of this separation package with you
individually and explain any part of it that may not be clear to you. I
encourage you to ask any questions you may have.
ENHANCED SEPARATION PACKAGE
SEPARATION ALLOWANCE (Lump Sum):

You will receive a lump sum separation allowance equal to $1,100,000, less
deductions required by law, following the receipt of your signed release and
expiration of the revocation period. Since you are a “key employee” as defined
in the IRC Section 409A, your separation allowance will be paid as follows:
$947,795, less deductions, will be paid in your final paycheck, and $152,205
(amount due to you under the existing severance pay plan), will be paid six
months after your last day worked. This separation allowance will not be
eligible for Savings Plan contributions or the Company Match and will be in lieu
of any severance benefits available under any other Company program.
SEPARATION ALLOWANCE (Monthly Payments):
In addition, you will receive monthly payments of $55,000, less deductions
required by law, following the receipt of your signed release. These monthly
payments will begin in November 2006 and end in April 2008, subject to your
re-employment as stated below (and the section below entitled “IRC
Section 409A”). Should you become employed between now and April



--------------------------------------------------------------------------------



 



2

2008, you will be required to promptly notify the Company and the Company’s
payments and obligations to make future payments shall automatically terminate.
“Employed” shall mean substantially full-time employment other than
(a) self-employment as a consultant until such time as you have either earned
$200,000 in the aggregate as a consultant or have earned more than $20,000 per
month as a consultant for three consecutive months, or (b) start-up activities
for a business in which you will have an interest prior to the date it has any
revenues. This additional separation allowance will not be eligible for Savings
Plan contributions or the Company Match.
COMPREHENSIVE HEALTH BENEFITS:
After the month of your termination, the Company will provide health coverage
through COBRA or an alternative arrangement to the extent COBRA is not available
for you and your eligible dependents for a period of 24 months, or through
April 30, 2008 (on the same coverage and tax basis as for active senior
executives). Should you become covered by another employer-sponsored medical,
dental, or vision plan at any time during the period of coverage provided by the
Company, you will be required to promptly notify the Company of such coverage
and the Company’s providing of such coverage shall automatically terminate.
STOCK OPTIONS:
All stock options granted to you by the Company will continue to vest according
to the vesting schedule for an involuntary termination without cause in
accordance with the terms of your option agreement. The options will continue to
be subject to all of the other terms and conditions of the stock option award
agreements between you and the Company and the terms of the plan under which the
options were granted. In no event shall any stock options granted to you be
exercisable after the expiration of the original term of each grant. A list of
your stock options and the date of expiration or termination of each grant will
be provided to you upon request.
COUNTRY CLUB:
You will receive $20,000, less deductions required by law, within thirty days
following the receipt of your signed release, for your use as payment toward
your 2006 country club dues. The Company shall have no other obligation relating
to your country club dues, costs or fees.
FINANCIAL PLANNING, TAX ASSISTANCE & LEGAL FEES:
You will receive $50,000, less deductions required by law, within thirty days
following the receipt of your signed release, for your use as payment toward
these expenses. This is in addition to the Company’s obligations under the
expatriate program to prepare and file your tax returns and cover certain tax
payments, which obligations continue after ceasing of your employment per the
program (and shall be appropriately adjusted, to the extent (if any) necessary
to comply with IRC 409A at the same time as such program is adjusted for other
executives of the Company). You shall also continue to have your rights under
the 2003 letter with regard to payment of certain foreign taxes (which shall be
deemed modified to provide that payment shall be made in the same tax year as
demanded by the applicable taxing authority and which shall be appropriately
adjusted, to the extent (if any) necessary to comply with IRC 409A (e.g.,
specifying the amounts, timing and/or maximum amounts of such payments). The
Company shall have no other obligation relating to your financial planning, tax
assistance and legal fees.
VACATION:
You will receive a cash payment for your unused and accrued 2006 vacation days
plus bank days promptly after your termination.



--------------------------------------------------------------------------------



 



3

STATUS OF OTHER PAY AND BENEFITS
The following briefly summarizes the status of your other Company-provided
benefits upon termination of employment, which you will receive regardless of
whether you sign the General Release:
RETIREMENT AND SAVINGS PLAN:
All contributions cease on your termination date, and you will become 100%
vested in the Company Match Account and Company Contribution Account regardless
of your years of service. Your Retirement and Savings Plan Account can be
distributed when you leave the Company or, if you have at least $1,000 in your
account, you may defer payment up to age 701/2, provided that with regard to any
plan not qualified under Section 401 of the Internal Revenue Code such amounts
shall be paid in accordance with your existing election and the plan terms, but
not before six months after your termination of employment.
Contact the Heinz Benefit Center (1-800-571-5710) for assistance regarding
distribution or rollover of these accounts.
SHORT and LONG-TERM DISABILITY COVERAGE:

This coverage terminates on your last day worked.
LIFE INSURANCE:
Executive life insurance will continue through December 31, 2006. You will
receive $14,000 within thirty days after receipt of your signed release for your
use toward payment of this or similar coverage through April 2008. American
Benefits Consulting LLC, the Premier Life Plan administrator, will send you a
termination package outlining your options for maintaining your coverage. For
more information call ABC Systems at 1-800-331-8340.
PERSONAL EXCESS LIABILITY COVERAGE:
Personal excess liability insurance will continue through December 31, 2006. You
will receive $6000 within thirty days after receipt of your signed release for
your use toward payment of this or similar coverage through April 2008.
FY06 INCENTIVE PLAN:
Your award will be calculated based on actual goal results for fiscal year 2006.
The award will be based on your full year of service and the actual goal results
for your incentive plan. If an award is earned, the payment is generally made
within 60 days of the fiscal year-end and will in any event be made by March 15,
2007 to the extent required to comply with Code Section 409A.
RSUs:
Restricted Stock Units (“RSUs”) granted to you under your Restricted Stock Unit
Award and Agreements (the “RSU Agreements”) that remain unvested as of your
termination date shall continue to vest and be distributed in accordance with
the vesting schedule for an involuntary termination without cause described in
Paragraphs 3(a) and 3(b) of the RSU Agreements, and dividends paid, subject to
and in accordance with the terms and conditions of the RSU Agreement and the
plan under which the RSUs were granted, provided that, to the extent required to
comply with Code Section 409A, any RSUs or dividends which otherwise would be
distributed prior to six months after your termination shall be distributed six
months after your termination. A list of your RSUs with vesting dates will be
provided to you upon reqest. To the extent the Company elects to accelerate the
distribution of RSUs in the event of involuntary



--------------------------------------------------------------------------------



 



4

termination without cause, the distribution of your RSUs shall be modified to
the same extent as other former employees (all to the extent permitted by IRC
409A).
DEFERRED COMPENSATION:
Your plan will remain unchanged, and the commencement date of your payments will
be the date six months after your date of separation.
GLOBAL STOCK PURCHASE PLAN:
If you are a member of this plan, you will receive a refund of any GSPP funds
withheld in the current offering period. If you bought stock during a previous
offering period, you should deal directly with Fidelity Investments
(1-800-544-9354) when you want to sell or transfer your shares.
OUTPLACEMENT:
Outplacement services will be made available to you through April 2007. You can
call Ned Sherry at the Callos Companies at (412) 281-8235 to start this process.
IRC 409A:
It is the intent of the parties to comply in all respects with IRC 409A and this
memorandum and the implementation thereof shall be deemed modified as necessary
to assure such compliance, including but not limited to, if necessary for such
compliance, paying all post-March 15, 2007 monthly payments on March 10, 2007
(with a repayment obligation of you if any amounts would not have been
thereafter paid by the terms of this agreement because of your employment and
escrowing the after tax amount of such March 10, 2007 payment to assure
repayment) and vesting and distributing on March 10, 2007 all RSUs that would
vest and be distributed thereafter.
NEXT STEPS
Our goal is to make this transition as smooth as possible. If you choose to
receive the Enhanced Separation Package, please make sure to sign the General
Release and return to me by the deadline. By law, you are advised to consult
with an attorney, if you wish.
Enclosures:    General Release

